The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim is drawn to a “computer program”, per se, therefore, fails to fall within a statutory category of invention.  A claim directed to a computer program itself is non-statutory because it is not:
A process, or
A machine, or
A manufacture, or
A composition of matter.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapman (US 2010/0104114).
	Regarding claims 1 and 13, Chapman discloses an audio output controller and an audio output control method of the audio output controller, the audio output controller including multiple speaker units installed so as to face different directions (see fig. 9, and para. 0094, regarding “electrically and 
	Regarding claim 2, the audio output controller comprises the microphone.  The measurement sound output from a speaker unit installed in another audio output controller is measured by the microphone.  See para. 0074, regarding “the measurement process described is repeated for each loudspeaker LS, such that each loudspeaker in turn reproduces the test signal to be measured by the microphones in the audio reproduction system”.  See also, para. 0066-0074.
	Regarding claim 3, the audio output controller comprises the microphone.  The measurement sound output from an installed speaker unit is measured by the microphone.  See para. 0078, regarding “the test signal is emitted from a given loudspeaker and the resulting sound decay, after interruption of the test signal, is recorded by means of a microphone provided in the same loudspeaker as the loudspeaker emitted the test signal”.
	Regarding claims 4-7, the gain is adjusted for each of the multiple speaker units according to a measured difference (claimed “large difference”) from a desired reverberation characteristic.  The adjustment is made on a basis of a predetermined function.  See para. 0095, regarding “increase the power radiated from the loudspeaker system according to the measured decay time”.
	Regarding claim 8, the predetermined function includes a linear function or an exponential function.  See para. 0076-0079.
	Regarding claim 9, the reverberation characteristic includes a reverberation time (decay time).  See para. 0001.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman (US 2010/0104114), as applied to claim 1 above, in further view of Tanaka (US 2010/0296662).
Chapman discloses the invention as claimed, but fails to specifically teach that the reverberation characteristic includes an impulse response and that a gain is adjusted according to a distance between a desired impulse response and a measured impulse response.  Tanaka discloses a sound signal processing device and method for adjusting a gain of a loudspeaker according to a reverberation characteristic included an impulse response, wherein the gain is adjusted according to a distance between a desired impulse response and a measured impulse response, in the same field of endeavor, for the purpose of more accurately correcting for the detected reverberation characteristic (see para. 0072).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Chapman, in view of Tanaka, such that the reverberation characteristic includes an impulse response and that a gain is adjusted according to a distance between a desired impulse response and a measured impulse response.  A practitioner in the art would have been motivated to do this for the purpose of more accurately correcting for the detected reverberation characteristic.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman (US 2010/0104114), as applied to claims 1 and 13 above, in further view of Tanaka (US 2010/0296662).
Chapman discloses the invention as claimed, including an audio output control method of an audio output controller, but fails to specifically teach that the method is implemented as a program for causing a computer that controls the audio output controller to perform the method.  Chapman discloses an audio output control method of an audio output controller wherein the method is implemented as a program for causing a computer that controls the audio output controller to perform the method (see para. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Chapman, in view of Tanaka, such that method is implemented as a program for causing a computer that controls the audio output controller to perform the method.  A practitioner in the art would have been motivated to do this for the purpose of programming a computer to perform the method thereby improving the performance of the invention.

Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose an audio output controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
March 4, 2021